DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 27, 30, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moylan (10,611,181).  Claims 1, Moylan discloses a dimpled golf ball comprising a core and a white cover. The ball center and equator plane are inherent features.  The design element plane is an imaginary plane that may be placed on any location on the surface other than the equator area, the feature is also inherent (see image below, fig 14 from Moylan). Moylan further discloses a plurality of images comprising two contrasting colors (fig 14, hearts).  The image below discloses a border design element at the edge of the image and is capable of functioning as a contrasting alignment feature. The border design element is elongated, see portion of the pentagon where the dotted is located in the image.  At least 5% or two of the images have a border design element located on the design element plane. See image below where a portion of the pentagons are located in the same plane. The border design element is located adjacent to the base color or white portion of the surface.  Moylan discloses the shape as pentagon. However, depending on the cross section of the design plane shown below the shape could be altered to a triangle and a quadrilateral shape if angled. Since applicant has not shown the shape to be critical to the alignment feature the it is considered as an obvious design choice, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Claim 4, all of the images include a border design element that may function as a contrasting alignment feature.  Claim 5, two images are present on the surface on the design plane. Claim 7, the third image is located on the opposite side of the golf ball.  Claim 27, all of the images have features that can function as an alignment. See image below where a portion of the pentagons are located in the same plane. Claim 30, the base color of the surface is white.  Claim 33, a line is capable of being visible by a user once the ball is in motion. Claim 36, the image has a second element comprising a different color (see heart in the image). One of ordinary skill in the art would have modified the shape of the element as an obvious design choice, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    385
    304
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2, 9-10, 12, 22, 28, 31, and 34 are allowed.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.  As shown in the above rejection, Moylan discloses an elongated segment that may be a triangle or quadrilateral shape depending on the location of the location of the design plane, see image above where the dotted line is located.  Since applicant has not shown the shape to be critical to the alignment feature the it is considered as an obvious design choice, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
May 26, 2022